Order entered April 6, 2020




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-20-00319-CV

                   IN THE INTEREST OF A.B.B., A CHILD

               On Appeal from the 305th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. JC-17-00832

                                      ORDER

      This is an appeal from the trial court’s February 7, 2020 oral dismissal of

appellant’s bill of review of a prior order terminating her parental rights. The

appeal was filed as an accelerated appeal but is a regular appeal. See In re L.N.M.,

182 S.W.3d 470, 473-74 (Tex. App.—Dallas 2006, no pet.).

      Because appellate deadlines run from the signing of a final judgment or

appealable order, not oral rendition, we questioned our jurisdiction over the appeal

and directed appellant to file a letter brief addressing our concern. See TEX. R.

APP. P. 26.1; Martinez v. Humble Sand & Gravel, Inc., 875 S.W.2d 311, 313 (Tex.

1994) (per curiam). Rather than filing a letter brief, appellant has filed a motion to
abate the appeal to allow the trial court an opportunity to sign a final judgment.

Appellant states in the motion that counsel for the State of Texas will file a

proposed judgment with the trial court should the motion be granted.

      The signing of a judgment after oral rendition is a ministerial act. See Dunn

v. Dunn, 439 S.W.2d 830, 832 (Tex. 1969). Accordingly, we GRANT the motion

and ORDER the trial court to sign a final judgment no later than May 26, 2020.

A supplemental clerk’s record containing a copy of the judgment shall be filed no

later than May 28, 2020.

      We DIRECT the Clerk of the Court to send a copy of this order to the

Honorable Cheryl Lee Shannon, Presiding Judge of the 305th Judicial District

Court; Dallas County District Clerk Felicia Pitre; and, the parties.

      We ABATE the appeal to allow the trial court an opportunity to comply

with this order. The appeal shall be reinstated no later than June 5, 2020 and is

subject to dismissal without further notice should a final judgment not be signed.

See TEX. R. APP. P. 42.3(a); Martinez, 875 S.W.2d at 313.

                                              /s/    ROBERT D. BURNS, III
                                                     CHIEF JUSTICE